Case 2:19-cv-00113-LGW-BWC Document 11 Filed 05/14/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case FILER

{LO nia i
ri

US PIST CT COURT

United States District Court |

. . e “. MAY | u Du *
Southern District of Georgia mi 18
CLERK 3 ‘Use, ao
MARY ELIZABETH NOLAND 9&. BIST, OF GA

JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER: 2:19cev113
SEAN DEVETTER, et al.,

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury

has rendered its verdict.

(71 Decision by Court. This action eae’ before the Court. The issues have been considered and a decision has been rendered.
IT IS ORDERED AND ADJUDGED
that in accordance with the Order of this Court dated May 7, 2020; the Report and Recommendation
of the Magistrate Judge is ADOPTED as the opinion of this Court. The Court DISMISSES

Plaintiff's Complaint and DENIES in forma pauperis status on appeal. This civil action stands closed.

Approved by:
HON. ilis GODBEY WOOD, JUDGE

 

 

thing \4 dy 7) Scott L. Poff

Date Clerk

’ \ .
Ui page Leb.
(By) Deputy Clerk

 

GAS Rev Hv 1/03
